Judge Underwood
delivered the opinion of the Court.
The principle which governs this, was settled at the present term, by the case of Fulkerson vs. Caldwell, &c. so far as the assignment of errors relates to the replevin bond. The law had been settled before, by the adjudications of this court, that a part of the defendants in the execution, could not execute a replevin bond, which the plaintiff therein would be bound to accept, in discharge of his judgment, although such bond might be obligatory on those executing it. The replevin bond in this case, ought to have been quashed, because a part of the defendants in the execution were omitted, and did not join in its execution.- The execution should, likewise, have been quashed, because it did not pursue the judgment in regard to parties.
The judgment of the circuit court must be reversed, and the cause remanded, with instructions to quash the execution and replevin bond.^
The plaintiff must recover his costs.